      Case 2:19-cv-01992-JAM-AC Document 10 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTOINE LA’MAR BLESSETT,                           No. 2:19-cv-1992 JAM AC P
12                        Plaintiff,
13           v.                                          ORDER
14    A. FOUCH, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 19, 2021, the magistrate judge issued findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. ECF No. 9. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ///

27   //

28   ///
                                                         1
     Case 2:19-cv-01992-JAM-AC Document 10 Filed 09/01/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations issued July 19, 2021 (ECF No. 9), are ADOPTED
 3   in full, and
 4           2. This action is DISMISSED without prejudice for failure to prosecute. See Local Rule
 5   110; Fed. R. Civ. P. 41(b).
 6

 7
     Dated: September 1, 2021                      /s/ John A. Mendez
 8
                                                   THE HONORABLE JOHN A. MENDEZ
 9                                                 UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
